                                                                                                 JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES - GENERAL

 Case No.          2:19-cv-03692-RGK-JPR                                          Date     July 23, 2019
 Title             Roxanne Martinez v. The Anthem Companies, Inc.




 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
           Sharon L. Williams                               Not Reported                            N/A
                 Deputy Clerk                         Court Reporter / Recorder                  Tape No.

                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                          Not Present


 Proceedings:                 (IN CHAMBERS) NOTICE TO ALL PARTIES AND ORDER



         On July 23, 2019, the Court granted Defendant’s Motion to Compel Arbitration [10].

       The matter is hereby removed from the active caseload without prejudice to reopen the
case to enforce arbitration.

         IT IS SO ORDERED.
                                                                                                   :
                                                                Initials of          slw
                                                                Preparer




CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                    Page 1 of 1
